department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division map uniform issue list 408a tep 2a sts reekrkkekekrekkekkekerekeeekk hrrkekrekrkeekeekerer hekkkekkeeekkkereek i legend taxpayer a custodian b amount ira roth_ira y dear krekkekekkkerek rkkekkeekekereerkeeere kkekkeekkekkeeke kreekkkeeee rakkkrkekekererererererreerereeerekeerereeerereerereeerererereeeke kekkreekekrekekekrerekrkererereerereeeke hhkkkhkkkkreekrke eek eker rekreeeeeeee ere uekreere ree eere eererekeeee hekekkeeererekrereerekeeeekeerekeereerkeekekrereer this is in response to your request dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date and date in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the p a regulations the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a owned ira x a traditional_ira described in sec_408 of the internal_revenue_code the code’ and maintained by custodian b in taxpayer a transferred shares of stock valued at amount the contribution’ from ira x to ira y a roth_ira described in sec_408a of the code as a roth_ira_conversion in roth_ira y is also maintained by custodian b taxpayer a requests an extension of time to recharacterize the contribution to roth_ira y taxpayer a represents that as a result of medical conditions that affected his memory and ability to comprehend financial matters he was unable to understand the implications of converting ira x to a roth_ira or to understand the advisability of making a timely election to recharacterize such conversion as a result of certain specified medical conditions taxpayer a suffers from significant lapses in memory and comprehension that have made him unable to manage his financial affairs taxpayer a also has limited hearing and limited vision which make reading difficult and prevents reading small print or long documents taxpayer a converted a portion of ira x to a roth_ira in taxpayer a did not understand that such conversion caused the converted amount to be taxable_income and did not report it on his tax_return taxpayer a received correspondence from the irs regarding the failure to report the conversion as income for a situation which has since been resolved in taxpayer a converted the remainder of ira x amount again believing that such conversion was tax-free as a result of the memory lapses and comprehension difficulties stemming from his medical conditions taxpayer a had no recollection of the communications he had received from the irs regarding the conversion because he did not remember the communications he had received from the irs regarding the conversion and mistakenly believed the conversion to be non- taxable taxpayer a did not report the conversion on hi sec_2010 tax_return taxpayer a filed his income_tax return for on date in taxpayer a’s authorized representative discovered the roth conversion as well as the letter from the irs regarding the conversion the failure to report the roth conversion or to elect to recharacterize the contribution to ira y was not discovered by the internal_revenue_service the service but was reported by taxpayer a’s authorized representative who timely filed this request in date based on the foregoing facts and representation you request a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a be granted a period not to exceed days from the date of this ruling to recharacterize the contribution to roth_ira y as a contribution to a traditional_ira with respect to your request sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q8 a-6 of the t regulations describes how a taxpayer makes the election to recharacterize an ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from a traditional_ira to a roth_ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax if its request for section professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that the interests of the government are ordinarily prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 of the p a regulations further provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in the present case due to medical conditions that affected taxpayer a’s memory and comprehension he was unaware of the availability or advisability of making an election to recharacterize the contribution to roth_ira y due to his memory and comprehension problems taxpayer a was under the mistaken belief that a conversion to a roth_ira was not taxable therefore he was unaware of the need to make the election when taxpayer a’s authorized representative discovered the situation taxpayer a filed this request for sec_301 relief in a timely manner and before the service discovered the failure to make the election under the circumstances described above taxpayer a satisfies the requirements of sec_301_9100-3 of the p a regulations accordingly we rule that pursuant to clauses i and ii of sec_301_9100-3 of the p a regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize the contribution to roth_ira y as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations applicable thereto which may be this letter assumes that the above iras qualify under either sec_408 of the code or sec_408a of the code at ail relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t3 sincerely yours bo tbo laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc rekkekkereekkrekeeeeeke hrrkrerekerererkeere hrkkkkkekrkkeekek
